DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/25/2021 has been entered.
 	Any rejection from the previous office action, which is not restated herein is withdrawn.

Claims Status
Claims under consideration in the instant office action are claims 1-8 and 10-38.

Claim Objections
Claim 12 is objected to because of the following informalities:  In claim 12, page 9, line 8 the recitation “area under the curve (AUC) or morphine” should be “area under the curve (AUC) of morphine”. Appropriate correction is required.

19 is objected to because of the following informalities:  In claim 19, line 5 recites “morhine-6-glucuronide (M6G) at 2 hus”, it should be “morphine-6-glucuronide (M6G) at 2 hrs”.    Appropriate correction is required.

Claim 19 is further objected to because of the following informalities:  In claim 19, page 11, line 4 the recitation “area under the curve (AUC) or morphine” should be “area under the curve (AUC) of morphine”. Appropriate correction is required.

Claims 22, 24, 25 are objected to because of the following informalities:  In claim 22, page 13, line 14 the recitation “area under the curve (AUC) or morphine” should be “area under the curve (AUC) of morphine”

Rejections:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear if the 
For compact prosecution the recitation “30 ng.h/mL/mg ng.h/mL per mg of morphine)” in claim 22 is interpreted as “30 ngh/mL per mg of morphine” as part of the claims; the recitation “1 to about 18 ng.h/mL/mg (ng.h/mL per mg of morphine)” in claim 23 is interpreted as “1 to about 18 ngh/mL per mg of morphine” as part of the claim 23.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-8 and 10-38 are stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for reasons of record as stated below.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the This is a written description rejection.

The claims recite: “wherein the composition is configured such that when the pharmaceutical composition is administered intranasally in crushed form to a subject, the sum of the AUC of drug and the AUC of a major metabolite of the drug after a period of time is less than the sum of the AUC of the drug and the AUC of the major metabolite achieved after oral administration of an intact form of the pharmaceutical composition after the same period of time”  (Claim 1) or “wherein the composition is configured such that when the pharmaceutical composition is administered intranasally in crushed form to a subject, the sum of the area under the curve (AUC) of morphine and the AUC of morphine-6-glucuronide (M6G) after a period of time is at least 900 ng.h/mL” (claim 12) or “wherein the pharmaceutical composition is configured such that when the pharmaceutical composition is administered intranasally in crushed form to a subject, the sum of the area under the curve (AUC) of morphine and the AUC of morphine-6-glucuronide (M6G) after a period of time is less than about 20 ng-h/mL/mg per mg of morphine” (claim 22) or “wherein the composition is configured such that when the pharmaceutical composition is administered intranasally in crushed form to a subject, the ratio of the area under the curve (AUC) of the drug to the AUC of a major metabolite of the drug (drug:major metabolite) achieved after a period of time is about 10 or less” (26).
M.P.E.P. #2163 states: “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed 
Claims 1-8 and 10-38 encompass a pharmaceutical composition comprising a barrier layer, a diffusion layer comprising a drug selected from oxycodone, morphine, and salts thereof, and a coating comprising a pH-independent agent comprising ethylcellulose and a pH-dependent agent comprising a cationic polymer comprising dimethylaminoethyl methacrylate (methyacrylate based polymer, can by homopolymer or copolymers of dimethylaminoethyl methacrylate), which is a large genus, and, further limited by their PK properties (i.e. achieving a certain AUC when administered intranasally or a certain percentage is released under certain experimental conditions). Therefore, the claims encompass genus of pharmaceutical compositions defined by its PK properties, which is simply a wish to know the identity of such compositions that will satisfy those PK parameters.  Accordingly, there is insufficient written description encompassing a: “a pharmaceutical composition comprising a barrier layer, a diffusion layer comprising a drug selected from oxycodone, morphine, and salts thereof, and a coating comprising a pH-independent agent comprising ethylcellulose and a pH-dependent agent comprising a cationic polymer comprising dimethylaminoethyl methacrylate”, “wherein the composition is configured such that when the pharmaceutical composition is administered intranasally in crushed form to a subject, the sum of the AUC of drug and the AUC of a major metabolite of the drug after a period of time is less than the sum of the AUC of the drug and the AUC of the major metabolite achieved after oral administration of an intact form configured such that when the pharmaceutical composition is administered intranasally in crushed form to a subject, the sum of the area under the curve (AUC) of morphine and the AUC of morphine-6-glucuronide (M6G) after a period of time is at least 900 ng.h/mL” (claim 12) or “wherein the pharmaceutical composition is configured such that when the pharmaceutical composition is administered intranasally in crushed form to a subject, the sum of the area under the curve (AUC) of morphine and the AUC of morphine-6-glucuronide (M6G) after a period of time is less than about 20 ng-h/mL/mg of morphine” (claim 22) or “wherein the composition is configured such that when the pharmaceutical composition is administered intranasally in crushed form to a subject, the ratio of the area under the curve (AUC) of the drug to the AUC of a major metabolite of the drug (drug:major metabolite) achieved after a period of time is about 10 or less” (26)” , because the relevant identifying characteristics of the genus such as structure or other physical and/or chemical characteristics of the pharmaceutical composition which achieves the desired PK properties i.e how it is configured and what ingredients such as filler, binder, lubricant, surfactant are employed to achieve the AUC as in instant claims,  are not set forth in the specification as-filed, commensurate in scope with the claimed invention.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (see page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (see Vas-Cath at page 1116).
Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences.  The Court further elaborated that generic statements are not adequate written description of the genus because it does not distinguish the claimed genus from others, except by function.
Per the Enzo court’s example, (Enzo Biochem., Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched “in terms of its function of lessening inflammation of tissues” which, the court stated, “fails to distinguish any steroid from others having the same activity or function” and the expression “an antibiotic penicillin” fails to distinguish a particular penicillin molecule from others possessing the same activity and which therefore, fails to satisfy the written description requirement.  Similarly, “a pharmaceutical composition comprising a barrier layer, a diffusion layer comprising a drug selected from oxycodone, morphine, and salts thereof, and a coating comprising a pH-independent agent comprising ethylcellulose and a pH-dependent agent comprising a cationic polymer comprising dimethylaminoethyl methacrylate”, “wherein the composition is configured such that when the pharmaceutical composition is administered configured such that when the pharmaceutical composition is administered intranasally in crushed form to a subject, the sum of the area under the curve (AUC) of morphine and the AUC of morphine-6-glucuronide (M6G) after a period of time is at least 900 ng.h/mL” (claim 12) or “wherein the pharmaceutical composition is configured such that when the pharmaceutical composition is administered intranasally in crushed form to a subject, the sum of the area under the curve (AUC) of morphine and the AUC of morphine-6-glucuronide (M6G) after a period of time is less than about 20 ng-h/mL/mg (ng-h/mL per mg of morphine” (claim 22) or “wherein the composition is configured such that when the pharmaceutical composition is administered intranasally in crushed form to a subject, the ratio of the area under the curve (AUC) of the drug to the AUC of a major metabolite of the drug (drug:major metabolite) achieved after a period of time is about 10 or less” (26), do not distinguish any particular pharmaceutical composition from other pharmaceutical compositions having the same activity or function and as such does not satisfy the written-description requirement.  Applicant has not disclosed enough relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus.  Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required.  A description of what a material does, rather than what it is, usually does not suffice.  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i) (C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)(Claims directed to PTFE 
In the instant case, Applicant discloses a single formulation that apparently satisfies the PK parameters of the instant claims which is shown below:

    PNG
    media_image1.png
    653
    618
    media_image1.png
    Greyscale

However, this composition does not provide any information regarding fillers, glidant, lubricant, surfactants, plasticizer employed in the composition. Given the broad no information regarding fillers, glidant, lubricant, surfactants, plasticizer employed) that would allow the skilled artisan to recognize that applicant was in possession of the genus of pharmaceutical formulations comprising an opioid that under the conditions disclosed in the instant claims will achieve the PK parameters claimed.
Further, EXAMPLE 3 in the specification provides AUC of the tablet composition, but it is does not provide which excipients……., and which tablet is used. Is the tablet from Example 1 A, which gives the AUC, and if so what binders, fillers, surfactants, lubricants are used to give the AUC as in instant claims. Further Example 1A containers 4th coating which is OPADRY II film coating.
In the absence of structural characteristics that are shared by members of the genus of : ““a pharmaceutical composition comprising a barrier layer, a diffusion layer comprising a drug selected from oxycodone, morphine, and salts thereof, and a coating comprising a pH-independent agent comprising ethylcellulose and a pH-dependent agent comprising a cationic polymer comprising dimethylaminoethyl methacrylate”, “wherein the composition is configured such that when the pharmaceutical composition is administered intranasally in crushed form to a subject, the sum of the AUC of drug and the AUC of a major metabolite of the drug after a period of time is less than the sum of the AUC of the drug and the AUC of the major metabolite (drug:major metabolite, which major metabolite) achieved after oral administration of an intact form of the pharmaceutical configured such that when the pharmaceutical composition is administered intranasally in crushed form to a subject, the sum of the area under the curve (AUC) of morphine and the AUC of morphine-6-glucuronide (M6G) after a period of time is at least 900 ng.h/mL” (claim 12) or “wherein the pharmaceutical composition is configured such that when the pharmaceutical composition is administered intranasally in crushed form to a subject, the sum of the area under the curve (AUC) of morphine and the AUC of morphine-6-glucuronide (M6G) after a period of time is less than about 20 ng-h/mL/mg (ng-h/mL per mg of morphine” (claim 22) or “wherein the composition is configured such that when the pharmaceutical composition is administered intranasally in crushed form to a subject, the ratio of the area under the curve (AUC) of the drug to the AUC of a major metabolite of the drug (drug:major metabolite, which major metabolite) achieved after a period of time is about 10 or less” (26), one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus.  Thus, Applicant was not in possession of the claimed genus.  See University of California v. Eli Lilly and Co. 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).
In summary, the skilled in the art will not know which carriers, excipients and in which proportion should be present in the pharmaceutical composition in order to satisfy the above PK limitations.  In other words, the skilled in the art will not know, based on the limited information provided by Applicant, which ones of the innumerable number of possible combinations of lipophilic surfactants, hydrophilic surfactants, and other excipients such as fillers, glidant, lubricant, plasticizers, and in which ratios should be 

Response to Applicant arguments:
Applicant’s arguments are acknowledged and found unpersuasive. 
Applicant’s remarks that the recitation “configured such that…….” is explained and defined at paragraphs [0028]-[0032] have been considered. First it is pointed paras [0028]-[0032] does not provide much information other than reciting that an active drug layer and barrier layer are bonded. It is pointed out that it is not just by employing an active drug layer and barrier layer one can achieve the recited function. One needs to know what other carriers and excipients and the amounts to be used to obtain the recited functions.
Applicant’s argues that claim 1 is only directed to two structurally similar compounds, oxycodone, morphine and pharmaceutically acceptable salts thereof, and Applicant is not claiming a genus. Applicant’s arguments have been considered. A barrier layer, a diffusion layer and an outer coating do not lead to the claimed invention because each of these layers contain carriers, excipients other than the polymers specified in the claims and in which proportion should be present in the pharmaceutical composition in order to satisfy the above PK limitations.  In other words, the skilled in the art will not know, based on the limited information provided by Applicant, which ones of the innumerable number of possible combinations of lipophilic surfactants, hydrophilic surfactants, and other excipients such as fillers, glidant, lubricant, plasticizers, and in 
Applicant argues that the specification does not indicate that such fillers or excipients are required for the utility of the claimed compositions, and also argues that fillers and excipients are well known. Applicant’s arguments have been considered. Example 1, paras [0111]-[0112], recites that the following formulation are tested, and contains surfactants, fillers, glidant, lubricant, plasticizers. The skilled in the art will not know, based on the limited information provided by Applicant, which ones of the innumerable number of possible combinations of lipophilic surfactants, hydrophilic surfactants, and other excipients such as fillers, glidant, lubricant, plasticizers, and in which ratios should be present in the pharmaceutical composition in order to achieve the functional limitations of claims 1-8 and 10-35.
Applicant’s remarks that in Example 1 both Test A and Test B used the same amounts of fillers, glidants and lubricants, yet this did not prevent Test A (the present invention) from evidencing superior results in Tables 1 and 2. Applicant’s arguments have been considered, but not found persuasive. In Test A and Test B Applicant did not specify what fillers, glidants, surfactants and lubricants are used, and if same fillers, glidants, surfactants and lubricants are used in Test A and Test B. Further, EXAMPLE 3 provides AUC of the tablet composition, but it is not clear what excipients….and which tablet is used. Is the tablet from Example 1 A, used in EXAMPLE 3 which provides the AUC of the tablet composition; and if so what binders, fillers, surfactants, lubricants are used to give the AUC as in instant claims. Further Example 1A containers 4th coating which is OPADRY II film coating.

Furthermore, the testing done in the specification shows in order to meet the requirements of the “wherein” clause, the composition needs more than 3 layers and there needs to be specific amounts of each component in the various layers, (Example 1A containers 4th coating which is OPADRY II film coating), and specific binders, fillers, surfactants, lubricant etc. Example 1A does not provide any information which excipients such as binders, surfactants etc. are used. 

Conclusion
Claims 1-8 and 10-38 are rejected, no claims allowed.
. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627